Title: To George Washington from Richard Henry Lee, 15 July 1787
From: Lee, Richard Henry
To: Washington, George



Dear Sir,
New York July 15. 1787

I have the honor to enclose to you an Ordinance that we have just passed in Congress for establishing a temporary government beyond the Ohio, as a measure preparatory to the sale of the Lands. It seemed necessary, for the security of property among uninformed, and perhaps licentious people, as the greater part of those who go there are, that a strong toned government should exist, and the rights of property be clearly defined. Our next object, is to consider of a proposition made for the purchase of 5 or 6 millions of Acres, in order to lessen the domestic debt. An object of much consequence this, since the

extinguishment of this part of the public debt would not only relieve from a very heavy burthen, but by demolishing the Ocean of public Securities, we should stop that mischievous deluge of speculation that now hurts our morals, and extremely injures the public affairs.
Our Gazettes continue to be filled with publications against the Spanish Treaty and for opening the Mississippi, some of them plausible, but generally weak and indecent. This seems to be contending for an Object unatainable for many years, and probably never without War not only with Spain, but most likely with the Bourbon Alliance—And by such contention exposing the Government of the United States to a dishonorable acquiescence under the Captivity of its Citizens and Confiscation of their effects by Spain on the Mississippi, or entering prematurely into a destructive war in resentment for such doings. At the same time discarding the friendship for the enmity of a powerful Monarch and thereby probably loose what we may possess, our Share of a Commerce that yields annually 4 or 5 millions of dollars for Cod fish only, independant of the Flour & many valuable articles of American production used in Spain & not interfering with their own products. To say nothing of a most lucrative contraband Trade from the Ocean & on the Mississippi which a friend might wink at, but which a vigilant and powerful enemy will prevent. It seems to me that N. America is going, if we are prudent, to be the Entrepôt between the East Indies and Spanish America—If to these we could join the settlement of a disputed boundary and obtain a powerful Guarantee therefor, surely such considerations greatly outweigh the far sought apprehension of an Alliance of the Kentuckians with the British, and especially when we consider that a conduct which will procure the enmity of Spain, will probably force her into the open arms of G. Britain much to our Commercial and political injury. And after all, if this navigation could be opened and the benefits be such as are chemerically supposed, it must in its consequences depopulate & ruin the old States.
The argument may shortly thus be stated—Spain will not agree to the Navigation within her limits—Can we force it in 25 years—if we cannot, why risk, for an unatainable Object, the loss of valuable objects, and the incurring pernicious consequences. A Candid and impartial consideration of this subject, must, I

think determine the question without difficulty—But I beg your pardon Sir for writing so much on this question, which I doubt not but you have fully considered before. I have the honor to be with the truest respect and esteem, dear Sir, Your affectionate and most obedient servant

Richard Henry Lee

